DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,655,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  the Examiner agrees with Applicants’ arguments: the prior art neither teaches nor reasonably suggests a system or method that determines, based on an obtained rotation speed of a radioactive scanning source of a CT scanner, a plurality of modified rotation angles corresponding to a plurality of projection samples by modifying a plurality of original rotation angles related to a plurality of obtained original projection acquisition times corresponding to the plurality of projection samples, where the plurality of projection samples are associated with rotation of the radioactive scanning source, as required by the combinations as claimed in each of claims 1 and 14.

Claims 2-13 and 15-20 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Schmidt (see attached PTO-892) teaches a projection angle correction method where projection angles are interpolated between the measured projection angles as a function of gantry speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884